Citation Nr: 1824989	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  07-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to November 20, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The matter was previously before the Board in May 2013 and October 2017. In the May 2013 decision, the Board denied the Veteran's claim for a rating in excess of 50 percent for PTSD.  In that decision, the Board determined that entitlement to a TDIU had been raised by the record and remanded the issue for further development. Subsequently, the Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court), and the Court upheld the Board's decision with respect to the Veteran's claim for a rating in excess of 50 percent.


FINDINGS OF FACT

1.  Prior to November 20, 2015, the Veteran was service-connected for posttraumatic stress disorder (PTSD) (rated as 50 percent disabling) and coronary artery disease (rated as 100 percent disabling from May 19, 2015).

2.  Prior to November 20, 2015, the Veteran's PTSD did not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

Prior to November 20, 2015, the criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion regarding unemployability, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100-percent disabling; or (2) that the veteran is unable to secure and follow a substantially gainful occupation as a result of service-connected disability and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60-percent disability, or one 40-percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.

Notably, the United States Court of Appeals for Veterans Claims (Court) has recognized that a 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100-percent schedular rating was awarded for the same period).

However, a grant of a 100-percent disability rating does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the veteran has a service-connected disability rated as total, to include a finding of entitlement to a TDIU based solely on that disability, and has additional service-connected disability or disabilities independently ratable at 60 percent or more.  38 U.S.C. § 1114(s); Bradley, 22 Vet. App. at 289-90 (analyzing 38 U.S.C. § 1114(s)).

In this case, the Veteran has already been awarded SMC pursuant to 38 U.S.C. § 1114(s) for the period from November 20, 2015, during which he has been in receipt of two separate 100-percent ratings for PTSD and coronary artery disease.  As this reflects the maximum available benefit, the issue of entitlement to a TDIU or to SMC from November 20, 2015 is moot.  See Bradley, 22 Vet. App. at 293.

Prior to November 20, 2015, the Veteran is in receipt of a 50-percent schedular rating for PTSD, as well as a separate 100 percent rating for coronary artery disease, effective May 19, 2015.  The Veteran contends that his service-connected PTSD, considered independently from his coronary artery disease, rendered him unemployable during this period.  For the following reasons, the Board finds that the claim for a TDIU must be denied.

The Veteran is not eligible for a TDIU on a schedular basis, and therefore the only question for the Board is whether TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").

At the outset, the Board acknowledges that it may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure and follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director of Compensation Service to consider entitlement on an extraschedular basis.  Id.; 38 C.F.R. § 4.16(b). In this instance, the Board previously remanded the claim to the Director of Compensation Service (Director), and the Director rendered a decision in December 2017 finding the Veteran capable of obtaining or maintaining substantially gainful employment prior to November 20, 2015.

After carefully reviewing the evidence, the Board finds that the Veteran's PTSD did not render him unemployable prior to November 20, 2015.

At the outset, the Board notes that the Veteran has a high school education but no other additional education or training.

In January 2005, the Veteran underwent a PTSD screen in which he indicated he was bothered by PTSD but not on a daily basis. 

A March 2007 VA examination demonstrated that the Veteran had just retired after 17 years working as a Corrections Officer. Concerning his work, the Veteran stated that his PTSD symptoms never had a negative impact on his employment because he was able to block out the symptoms by focusing on work. He said he never missed work due to his PTSD; he got along well with his supervisors and co-workers; he got along well with the prisoners and maintained good work attendance. He received commendations for good work behavior and ethics but also for attendance and general attitude towards others. The VA examiner determined that the Veteran's PTSD symptoms never had a pronounced or even apparently minimal impact on his occupational behavior.

In April 2007, the Veteran's private psychologist submitted treatment notes in which she indicated the Veteran suffered from severe levels of depressive thoughts and affect, as well as severe anxiety. The psychologist indicated that the Veteran's PTSD significantly affected his vocational abilities. The psychologist, however, did not provide sufficient commentary on the degree of severity of the Veteran's PTSD and did not explain what specific symptoms the Veteran suffered from that would constitute such a severe case of PTSD, nor did she explain why the Veteran's PTSD significantly affected his vocational abilities.

In October 2007, the Veteran was found unemployable by the Social Security Administration (SSA) due to his degenerative disc disease of the cervical and lumbar spine; degenerative disc disease of the left wrist; polycythemia; leukocytosis, and mild thrombocytosis, reactive hypoglycemia, hypertension, and PTSD. The SSA, however, found the Veteran eligible for sedentary work despite his PTSD. SSA treatment notes from October 2006 and September 2007 mention that the Veteran was incapable of tolerating even low stress work.

VA treatment notes from 2007 to 2010 indicate the Veteran suffered from a range of PTSD symptoms such as depressive symptoms; social anxiety and panic; occasional panic attacks; impaired concentration; fleeting thoughts of suicide without intent or plan; interrupted sleep; sleep deprivation; difficulty falling asleep; nightmares; constricted and depressed affect; cognitive distortion; tearful and withdrawn, but appropriate behavior; re-experiencing and flashbacks; ruminating thought content and process; social isolation; hypervigilance; intrusive thoughts and memories; anxious, sad and dysthymic mood; and low motivation and energy. The Veteran coped with his PTSD symptoms by spending time with his grandson; restoring furniture; playing with his dog; woodworking; fishing; watching football games, and keeping busy with household chores such as painting his house and working in his yard.

VA treatment notes indicate that the Veteran continue to cope with his PTSD symptoms through his woodworking hobby and spending time with his grandson. Examinations revealed that the Veteran maintained good grooming and hygiene; maintained eye contact throughout his visit; and had normal and fluent speech.

A June 2011 VA examiner determined that the Veteran had no psychiatric hospitalizations and remained involved in outpatient mental health treatment. The Veteran again explained that his current hobby was woodworking, and he assisted his wife with household chores and responsibilities. The Veteran's thought processes were found to be logical, goal directed and appropriate in speed and thought content. The examiner noted that the Veteran experienced symptoms such as decreased concentration, period irritability that did not involve physical agitation or abuse, difficulty interacting with the general public and increased withdrawal from others outside of his immediate family.

Mentally, the examiner believed the Veteran was not experiencing cognitive decline and his intelligence was in the average classification. The examiner added a diagnosis of social phobia to his PTSD diagnosis because of his increased withdrawal from others. Together, the Veteran's PTSD and social phobia placed him within the extreme upper limit of what was qualitatively defined as serious symptoms or serious impairment in social, occupational, or school functioning.

The examiner believed the Veteran would experience "some" difficulty with future employment as he struggled to interact with the general public. The examiner determined, however, that the Veteran was comfortable with his wife, children and their families.. In terms of symptoms, the Veteran reported that he no longer felt comfortable driving. The Veteran was able to engage in spontaneous conversation, independently ambulate, demonstrated no limitations in vision or audition, and his eye contact and overall demeanor was good. The Veteran had become more of a "homebody" in recent years, as he had more difficulty interacting within the general public.

In July 2013, the Veteran submitted a statement to the RO stating that in April of 2005, he was forced to resign as a county van driver due to PTSD flashbacks.

In December 2017, the Director reviewed the Veteran's file and employment history and determined that the Veteran was not incapable of maintaining gainful employment for the period prior to November 20, 2015 due to his PTSD. 

In sum, the evidence deemed most probative by the Board establishes that, while the Veteran's PTSD impacted his employability prior to November 20, 2015, his disability did not render him unemployable.  Throughout the period on appeal, the Veteran was able to complete his activities of daily living, did not demonstrate symptoms of phobia, delusions, or hallucinations, and appeared in the average category of intelligence. 

There are two specific factors that tend to support the Veteran's appeal: the Veteran's extreme social phobia, and the SSA's determination that the Veteran's low tolerance for stress made it difficult for him to work, as evidenced by his inability to continue working as a county bus driver. While these facts tend to support the Veteran's contention, they do not automatically mean that the Veteran was precluded from all types of employment.  The Veteran, for example, maintained a hobby of woodworking as a means of combatting his PTSD symptoms throughout the period on appeal.  The Board finds most probative the June 2011 examiner's report, who determined that while the Veteran might encounter some difficulties in obtaining employment, he would not be completely prevented in obtaining employment-the Board notes that this was the same examiner who had examined the Veteran in 2007 and was thus able to fully understand how much the Veteran's disability had or had not worsened during the appeal period. Overall, the evidence does not show that, prior to November 21, 2015, the Veteran was unable to secure or follow a substantially gainful occupation due to his PTSD.  Therefore, TDIU on an extraschedular basis is not warranted prior to November 20, 2015.

As the preponderance of the evidence is against the claim discussed above, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to November 20, 2015 is denied.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


